internal_revenue_service number release date index number --------------------------------- ----------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi plr-135310-16 date date re ---------------------------------------------- ----------------------------------------------------------- legend decedent spouse a law firm attorney attorney marital trust ---------------------------------------------- trust ---------------------------- --------------------------- ---------------------------- -------------------------------------- ------------------------ ---------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------- --------------------------------------------------- trust a_trust b state law date date date date date ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------ ------------------------------------------------------------------- -------------------------- --------------------------- ------------------- ------------------ ------------------- plr-135310-16 dear ------------- this letter responds to your representative’s letter of date requesting an extension of time under sec_301 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt trust for generation-skipping_transfer gst tax purposes to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust and to apply the automatic allocation rules to allocate decedent’s gst_exemption to the exempt trust the facts and representations submitted are summarized as follows decedent died on date survived by spouse marital trust created under decedent’s will under article vii paragraph a of decedent’s will the residue of his estate is to be held in a_trust the marital trust created for the lifetime benefit of spouse article ix contains provisions specific to the marital trust under article ix paragraph a the trustee is to distribute all the net_income of the marital trust to spouse as long as she lives the trustee may also distribute such principal to spouse as the trustee in its sole and absolute discretion may determine is necessary for spouse’s health maintenance or support article ix paragraph b provides in part that the marital trust is to terminate on spouse’s death when the remaining principal is to be added to trust and distributed as part of the properties of trust article xii paragraph w provides in pertinent part that the trustee shall have the power to divide the property of any trust created under the will with an inclusion_ratio as defined in chapter of the code of greater than zero but less than one into two separate trusts representing two fractional shares one such trust with an inclusion_ratio of one which shall be further designated as the non-exempt trust and the other such trust with an inclusion_ratio of zero which shall be further designated as the exempt trust if the trustee exercises the division power and creates a non-exempt trust and an exempt trust then all of the provisions applicable to such trust prior to such division shall apply to both the non-exempt trust and the exempt trust trust decedent and spouse created trust on date as a revocable_trust trust became irrevocable on decedent’s death under article ii of trust on the death of the last survivor of decedent and spouse the trustee is to allocate any property transferred to plr-135310-16 trust among trusts for the benefit of decedent’s and spouse’s children and their lineal_descendants as described in article v of trust decedent’s estate_tax_return on decedent’s death a executor became the executor of decedent’s estate and trustee of the marital trust executor engaged law firm to represent him in the administration of decedent’s estate executor relied on law firm to prepare and timely file the form_706 united_states estate and generation-skipping_transfer_tax return attorney personally prepared or supervised preparation of the return which was timely filed on date the return reported the marital trust as qualified_terminable_interest_property qtip on schedule m and the executor therefore is deemed to have made a qtip_election to have the marital trust treated as qualified_terminable_interest_property under sec_2056 however law firm did not advise executor to sever the marital trust into an exempt and non-exempt trust or to make a reverse qtip to use decedent’s gst_exemption as a result the marital trust was not severed no reverse_qtip_election was made on the form_706 and decedent’s gst_exemption was not allocated to the marital trust spouse died on date whereupon the remaining marital trust assets passed to trust thereafter upon a review of the relevant documents attorney met with executor on date and advised him of the failure to make a reverse_qtip_election with respect to trust b and to allocate decedent’s remaining gst_exemption to trust b proposed severance under state law the trustee may divide a_trust into two or more separate trusts without a judicial proceeding if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the original trust pursuant to state law executor as the trustee will sever trust into trust a and trust b_trust a and trust b will be funded on a fractional basis executor will allocate to trust b a pro_rata portion of each asset passing to the marital trust based on a fraction the numerator of which would be the amount of decedent’s remaining unused gst_exemption and the denominator of which would be the fair_market_value of all assets passing to the marital trust as of decedent’s date of death the balance of the marital trust assets will be allocated to trust a the terms of trust a and trust b will be identical to the terms of the marital trust it is represented that decedent has sufficient remaining gst_exemption to allocate to trust a law and analysis plr-135310-16 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest - a if an interest in such property passes or has passed for less that an adequate_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies sec_2056 provides in part that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any generation- skipping transfer as the product of the maximum_federal_estate_tax_rate and the plr-135310-16 inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of chapter first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter and the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is plr-135310-16 made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i ii the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust and b the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-1 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore an extension of time is granted until days from the date of this letter to sever the marital trust into an exempt trust and a non-exempt trust and to make a reverse_qtip_election with respect to the exempt trust finally we rule that the automatic allocation rules of sec_2632 apply to automatically allocate decedent’s unused gst_exemption to the exempt trust plr-135310-16 the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy of this letter is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the rulings in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
